Citation Nr: 1517451	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-31 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed below, the issue of entitlement to service connection for residuals of a head injury is reopened herein.  The underlying issue of entitlement to service connection for residuals of a head injury and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a head injury because the evidence did not show that he had a current disability.  VA did not receive new and material evidence within one year of that decision.

2.  The evidence received since the January 2003 rating decision, in particular a recent magnetic resonance imaging (MRI) report, private and VA treatment reports, and the Veteran's statements, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying the Veteran's claim of entitlement to service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the January 2003 rating decision is new and material and the claim of entitlement to service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of a head injury was previously denied in an unappealed January 2003 rating decision.  

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's STRs and his own statements.  A January 2003 rating decision denied the claim based on lack of evidence of a current disability. 

Newly received evidence includes an April 2013 magnetic resonance imaging (MRI) report; Dr. Z.R.S.'s December 2013 statement; the August 2013 VA examination report; and the Veteran's testimony, which speak to the whether he has a currently diagnosed residuals of a head injury.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for residuals of a head injury is reopened. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for residuals of a head injury is reopened.  To that extent only the appeal is allowed.


REMAND

Regarding bilateral hearing loss, the June 2010 VA examination of record is inadequate.  First, the VA examiner notes his reliance on an "[i]n service audiogram dated 6/16/59," that he indicated was a "separation hearing test."  However, service treatment records (STRs) reflect that the Veteran's separation examination was conducted almost three years later in February 1962.  Thus, the Board is not convinced that the VA examiner was properly informed of the facts of the case when rendering his opinion.  Additionally, no rationale was provided in determining that the Veteran's in-service head injury did not cause his hearing loss.  Accordingly, the June 2010 VA examination report is inadequate for rating purposes, and an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding once VA undertakes to provide an examination it is obligated to insure that the examination is adequate); 38 C.F.R. § 4.2 (2014)(if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).
 
Regarding the claim for residuals of a head injury, the Veteran's in-service jeep accident and resulting head injury are well-documented in his STRs.  Specifically, a June 1959 STR shows that the Veteran was a passenger in a jeep accident that lost controlled and overturned.  The Veteran lost consciousness, could not remember the events of that day, and sustained a head injury.  See STR dated June 1959.  Upon physical examination, a hematoma on the Veteran's left side of his head was noted.  Id.  

Post-service treatment records show conflicting medical evidence as to the presence of current head injury residuals.  An August 2013 VA examination found no such residuals.  However, in December 2013, Dr. Z.R.S. stated that he had treated the Veteran for anxiety "episodes," tremors, and memory loss over the years.  See Dr. Z.R.S. statement dated December 2013.  Dr. Z.R.S. also acknowledged an April 2013 MRI report that showed a mild cerebral leukoencephalopathy.  Dr. Z.R.S. noted that the Veteran "attributes these symptoms to a traumatic brain injury related to a jeep injury while in the army."  Although this transcription of the Veteran's reported history does not constitute a competent medical nexus opinion, Dr. Z.R.S.'s statements does reflect the presence of a current disability.  Moreover, in support of his claim, the Veteran submitted multiple statements as well as personal testimony detailing his impaired concentration and memory, tremors, convulsions, and headaches, which he asserts are due to the head injury that he sustained during his military service.  See, e.g., Board's hearing transcript dated March 2015.  Additionally, his son has corroborated the Veteran's description of his current symptoms.  Id. 

Finally, the Veteran provided medical literature that supports a relationship between brain trauma and leukoencephalopathy.  See Board's hearing transcript dated March 2015 and representative's 646 dated September 2014.  Thus, a new examination and etiological opinion is necessary to decide this claim. 
Upon remand, any outstanding records that are pertinent to the Veteran's claims should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical treatment records since August 2010.

2.  Return the claims file to the June 2010 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner should address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in service or is otherwise related to service, to include his conceded noise exposure and documented head injury therein?  In addressing this question, please: (1) discuss the relationship, if any, between the Veteran's 1959 head injury and current hearing loss; (2) accept as true that the Veteran sustained acoustic trauma during service, (3) consider all pertinent in-service audiograms, including the February 1962 separation examination audiogram, and convert all findings to ISO-ANSI units; and (4) do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.  

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.
A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed residuals of a head injury.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.

For any current disability associated with a head injury identified, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that such disability is the result of disease or injury incurred or aggravated during active service, to include the 1959 head injury and the Veteran's credible account of continuing residuals of a head injury since then (to include headaches, tremors, and cognitive and behavioral impairment).  In so opining, the examiner must consider (1) the April 2013 MRI report reflecting a mild cerebral leukoencephalopathy, (2) the December 2013 statement from Dr. Z.R.S.; and (3) the treatise evidence submitted by the Veteran indicating a relationship between brain trauma and leukoencephalopathy, as noted in the September 2014 VA Form 646, which can be found at http://www.nature.com/modpathol/journal/v17/n2/full/3800049a.html.
A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Thereafter, readjudicate the claims remaining on appeal, and issue a supplemental statement of the case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2014).

Department of Veterans Affairs


